Citation Nr: 1733922	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-08 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to an increased (compensable) rating for residuals of anal fissure with rectal bleeding.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980, and from November 1990 to April 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2011 rating decision in which the RO, inter alia, denied service connection for sleep apnea, and denied a compensable rating for residuals of anal fissure with rectal bleeding.  In January 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) the same month.

In September 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In April 2015, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further evidentiary development.  The Board additionally denied the Veteran's claim of entitlement to service connection for asthma, and declined to reopen claims of entitlement to service connection for chronic fatigue and aching joints.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.  

For reasons expressed below, the claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matter.

In April 2015, the  Board remanded the claims for service connection for sleep apnea and for a compensable rating for residuals of anal fissure with rectal bleeding in order to afford the Veteran VA examinations to determine the severity of the anal fissure residuals and to obtain an opinion with respect to the nature and etiology of his sleep apnea.  The Veteran was afforded the requested VA examinations in September 2015.

With respect to the service-connected anal fissure residuals, the September 2015 VA rectum and anus examination report appears to describe ambiguous findings.  The examiner noted the Veteran's reports of having rectal bleeding two to three times per week.  In the signs and symptoms section of the examination, the examiner indicated that the Veteran had moderate internal or external hemorrhoids with persistent bleeding.  In the examination section, however, the examiner noted that the examination results were normal; there were no external hemorrhoids, and there were no anal fissures or other abnormalities.  

Review of the record indicates that the Veteran has reported having rectal bleeding and suffering from fecal leakage on multiple occasions.  The September 2015 VA examiner did not address the source of the Veteran's rectal bleeding and did not address his reports of fecal leakage.  Additionally, the Board observes that VA treatment records have noted that the Veteran has suffered from internal hemorrhoids, and the examination report did not provide any findings or test results describing the presence or severity of such internal hemorrhoids.  As such, the examination report is inadequate for properly rating the Veteran's service-connected anal fissure residuals.  Cf. 38 C.F.R. § 4.2 (2016).  Remand is required to afford the Veteran an adequate VA examination in order to fully describe the severity of his service-connected anal fissure residuals.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

As for the Veteran's service connection claim for sleep apnea, the September 2015 VA sleep apnea examination report does not contain a clear opinion with respect to whether the Veteran's sleep apnea was at least as likely incurred during or as a result of his active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain clear conclusions with supporting data).  The examiner additionally did not provide any discussion of the Veteran's reports of having sleep apnea symptoms, including loud snoring, daytime somnolence, and being told that he would stop breathing during his sleep, during service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, in connection with this claim, the AOJ should obtain from the physician who conducted the September 2015 VA sleep apnea examination an addendum opinion that contains a more thorough discussion regarding the etiology of the nature and etiology of the disability in question.  If the same examiner is not available, the AOJ should arrange for another appropriate physician to provide an addendum opinion, based on file review (if possible).  The AOJ should only arrange for the Veteran to undergo further VA examination(s) if such is/are deemed necessary by the designated individual(s).

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s), particularly, the claim for increased rating.  See 38 C.F.R. § 3.655(a),(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the AOJ must obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to the Veteran by the pertinent medical facility.

Prior to undertaking action responsive to the above,  to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file currently includes VA outpatient treatment records dated from February 2006 to January 2017.  Accordingly, the AOJ should obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since January 2017.

Also, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (to include as regards private (non-VA) records)), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159  (2016)  

Also, although the Veteran reported in his March 2013 substantive appeal that he was going to provide lay statements from individuals who knew of his sleep apnea symptoms during service, the Board notes that the record is currently devoid of such statements.  On remand, the Veteran should be invited to submit such statements. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.  

The AOJ's adjudication of the increased rating claim should include consideration of whether "staged" rating of the Veteran's disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.  Both claims should be considered in light of all evidence added to the record since the last adjudication of each claim.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding pertinent records of VA evaluation and/or treatment of the Veteran dated from January 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA)  medical records.

Additionally, specifically invite the Veteran to submit lay statements from individuals who knew of his sleep apnea symptoms during service.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a new VA rectal examination, by an appropriate medical professional, for evaluation of his service-connected residuals of anal fissure with rectal bleeding.

The contents of the entire electronic claims fil (in VBMS and Virtual VA)e, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies to include laboratory testing, if warranted, should be accomplished (with all findings made available to the examiner prior to the completion of his or her report)t, and all clinical findings should be reported in detail.

The examiner should clearly identify all residuals of anal fissure with rectal bleeding found to be present.  The examiner should specifically describe the presence and status of any internal hemorrhoids found to be present in addition to any external hemorrhoids.  If hemorrhoids or anal fissures are not present, the examiner should describe the source of the Veteran's rectal bleeding.  The examiner should additionally address the Veteran's reports of fecal leakage and describe the frequency and severity of such fecal leakage.

The examiner should additionally describe the impact of the Veteran's anal fissure residuals on his activities of daily living, to include employment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the September 2015 VA sleep apnea examiner an addendum opinion addressing the Veteran's sleep apnea.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination, by an appropriate physician) if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire electronic claims fil (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

The physician should provide an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater  probability)  that the Veteran's currently diagnosed sleep apnea had its onset during or is otherwise medically related to in-service injury or disease-to include the nasal fracture in 1979, and/or by other events in service such as exposure to smoke from oil fires.

In rendering the requested opinions, the examiner must consider and discuss all relevant medical evidence, including evidence of sleep impairment as early as in May 1995 and evidence of sleep apnea diagnosis as early as July 2001, and lay assertions as to onset and continuity of symptoms-to include competent assertions as to in-service symptoms, including the Veteran's assertions of noticing or being told that he suffered from sleep apnea symptoms, including loud snoring, daytime somnolence, and stopping breathing during his sleep.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the claims for service connection for sleep apnea and for a compensable rating for residuals of anal fissure with rectal bleeding.  

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the increased rating claim, in adjudicating that claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include all that was added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, with respect to the increased rating claim, whether staged rating of the rectal disability, pursuant to Hart (cited above) is appropriate). 

9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

